Order affirmed. Memorandum: After a full and complete hearing, as directed by the Court of Appeals (People v. Winship, 309 N. Y. 311) the trial court, as we construe the decision, has found that: the juror Ellis on his voir dire examination was not questioned in the specific terminology concerning his connection with any law enforcement agency, as later claimed by defendant; the juror’s failure to reveal his membership in the auxiliary police of the civilian defense was due to his honest belief that he was not in fact connected with crime detection or law enforcement; and the juror made no false statement in his answers and was guilty of no concealment. We conclude that these findings are in accord with the weight of the credible evidence. Moreover, we do not find in this record any indication of bias or prejudice on the part of this juror against the defendant, or that his answers to the question propounded were willfully evasive or knowingly untrue. (See Clark v. United States, 289 U. S. 1.) All concur. (Appeal from an order of Erie Criminal Term denying defendant’s motion for a new trial.) Present — McCurn, P. J., Vaughan, Wheeler, Williams and Bastow, JJ.